DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 1/20/2021 has been entered. In the amendment, Applicant amended claims 1 and 16, cancelled claims 5-12 and 17, and added new claim 18. Currently claims 1-4, 13-16 and 18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 13-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the display light with a display region … and a non-display region …” in ll. 6-8. It is unclear how the display light can include a non-display region (i.e., region of no Claim 1 further recites the limitation "a plurality of the light sources" in ll. 6 from the bottom.  There is insufficient antecedent basis for this limitation in the claim. In the instant claim, Applicant also presents in ll. 3-5 that the display image is projected by a light source (instead of a plurality of light sources) and in 15-16 that the light source includes a light emitting element and a microlens. The presented structure is in contradiction with the claim limitation “the controller is configured to light each of the light sources corresponding to the display region, and unlight each of the light sources corresponding to the non-display region”.
claims 2-4, 13-16 and 18 are rejected because they depend on claim 1.

	Claim 18 is further rejected because it omits an essential relationship that the elements “bright section” and “dark section” in the instant claim are parts of the element “display region” in claim 1. In addition, claim 18 recites the element “the light sources” having insufficient antecedent basis.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes the following allowable subject matter as a whole in the instant invention: the light source including “a microlens configured to condense light from the light emitting element .

Response to Arguments
Applicant's arguments filed on 1/20/2021 have been fully considered. However, the latest amendments raise new issues (see detailed rejections above) to be resolved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/Primary Examiner, Art Unit 2693